Case: 21-50210     Document: 00516264549          Page: 1    Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 21-50210                          April 1, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Armando Sauseda, Sr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:09-CR-252-1


   Before Dennis, Elrod, and Duncan, Circuit Judges.
   Per Curiam: *
          Armando Sauseda, Sr. is serving a life sentence for murder and an 87-
   month sentence for drug trafficking. Sauseda suffers from obesity, asthma,
   and severe hypertension—three conditions which significantly increase the
   risk of hospitalization and death from COVID-19. In January 2021, Sauseda
   filed a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50210      Document: 00516264549           Page: 2     Date Filed: 04/01/2022




                                     No. 21-50210


   This provision allows a court to modify a sentence of imprisonment after
   considering the factors enumerated in 18 U.S.C. § 3553(a) and finding
   “extraordinary and compelling reasons” that warrant modification of the
   sentence. 18 U.S.C. § 3582(c)(1)(A)(i). Sauseda argued that his increased
   risk of contracting a serious case of COVID-19 while confined at USP
   Coleman II was an extraordinary and compelling reason warranting his
   release. The district court denied Sauseda’s motion. In a four-sentence
   order, the court stated in relevant part only: “After considering the
   applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy
   statements issued by the Sentencing Commission, the Court DENIES the
   Defendant’s Motions [sic] on its merits.” The court did not discuss its
   weighing of the § 3553(a) factors, nor indicate whether it found Sauseda’s
   risk of contracting COVID-19 an extraordinary and compelling reason.
          Sauseda appealed. This Court reviews a denial of a motion for
   compassionate release for abuse of discretion. United States v. Chambliss, 948
   F.3d 691, 693 (5th Cir. 2020). However, we cannot say whether a district
   court abused its discretion when an order does not contain reasons explaining
   how it exercised its discretion. Therefore, we VACATE the district court’s
   order denying Sauseda’s motion for compassionate release and REMAND
   for reconsideration consistent with this opinion below.
                                           I.
          We have previously said that a “district court must provide specific
   factual reasons, including but not limited to due consideration of the
   § 3553(a) factors, for its decision” on a motion for compassionate release. Id.
   As the word “must” indicates, this is a mandatory requirement. The need
   for specific factual reasons is in part due to the standard of review that a court
   of appeals applies to a district court’s sentencing decisions. Id. The abuse of
   discretion standard is highly deferential, but it “does not preclude an




                                           2
Case: 21-50210      Document: 00516264549            Page: 3    Date Filed: 04/01/2022




                                      No. 21-50210


   appellate court’s correction of a district court’s legal or factual error.”
   Highmark Inc. v. Allcare Health Mgmt. Sys., Inc., 572 U.S. 559, 563 n.2 (2014).
   A legal or factual error must be identifiable by the appellate court in order for
   appellate review, even deferential appellate review, to be meaningful. This
   not only delivers litigants their statutory rights to an appeal, but it also allows
   the appellate court to articulate usable standards for the district courts to
   employ in the first instance. Additionally, it allows us to corral stray decisions
   so as “to promote uniformity in sentencing imposed by different federal
   courts for similar criminal conduct.” Hughes v. United States, ___ U.S. ___,
   138 S. Ct. 1765, 1774 (2018) (internal quotation marks omitted).
          Our Court’s standard of review is not the only basis for a district
   court’s obligation to provide reasons. There are also institutional reasons. A
   thorough explanation of the district court’s sentencing decision “promote[s]
   the perception of fair sentencing.” United States v. Mondragon-Santiago, 564
   F.3d 357, 362 (5th Cir. 2009) (quoting Gall v. United States, 552 U.S. 38, 50
   (2007)). As the Supreme Court recently reiterated in the context of a
   sentencing modification motion, a judge’s obligation to explain her decision
   “reflects sound judicial practice. Judicial decisions are reasoned decisions.
   Confidence in a judge’s use of reason underlies the public’s trust in the
   judicial institution. A public statement of those reasons helps provide the
   public with the assurance that creates that trust.” Chavez-Meza v. United
   States, ___ U.S. ___, 138 S. Ct. 1959, 1964 (2018) (quoting Rita v. United
   States, 551 U.S. 338, 356 (2007)). When a district court renders a decision
   without explanation, it raises questions whether the judge acted arbitrarily,
   unconstrained by law and without due consideration of the parties’
   arguments.
          Of course, the obligation to provide reasons is not an obligation to
   write a full opinion for every decision:




                                           3
Case: 21-50210      Document: 00516264549           Page: 4    Date Filed: 04/01/2022




                                     No. 21-50210


          The appropriateness of brevity or length, conciseness or detail, when
          to write, what to say, depends upon circumstances. Sometimes a
          judicial opinion responds to every argument; sometimes it does not;
          sometimes a judge simply writes the word “granted” or “denied” on
          the face of a motion while relying upon context and the parties’ prior
          arguments to make the reasons clear. The law leaves much, in this
          respect, to the judge’s own professional judgment.
   Rita, 551 U.S. at 356. So too can the district court record leave much for the
   judgment of the appellate court. When a decision is rendered after a hearing,
   the record of the hearing may be sufficient to show that the district court
   considered the evidence and the parties’ arguments. This may suffice to
   show the district court’s reasoning, and further written elaboration in some
   particular cases may be unnecessary. See Mondragon-Santiago, 564 F.3d at
   362–64 (reviewing cases where record of hearing did, and did not, suffice).
   Similarly, in the context of sentencing reconsideration decisions, the judge
   deciding the motion to modify or reduce a sentence may often be the same
   judge who originally sentenced the defendant. See Chavez-Meza, 138 S. Ct. at
   1967. When this happens, it may be inferable from the original sentencing
   decision how the judge weighed the § 3553(a) factors in a subsequent motion
   for compassionate release. Id.; see also United States v. Jones, 980 F.3d 1098,
   1113–14 (6th Cir. 2020). However, when the record lacks any basis for
   inference and the district court’s order provides no explanation, there is little
   the appellate court can do to ascertain the judge’s reasons for her decision
   but to remand the case for further proceedings.
          Thus, “specific factual reasons” for a district court’s decision are
   required, whether written in the order itself or reasonably inferable from the
   record. Chambliss, 948 F.3d at 693.




                                          4
Case: 21-50210        Document: 00516264549              Page: 5       Date Filed: 04/01/2022




                                          No. 21-50210


                                               II.
           Turning to the order in this case, the district court’s order denying
   Sauseda’s motion for compassionate release contains no articulated reasons
   for its decision. It simply declares that, after considering the applicable
   statutory factors and policy statements of the Sentencing Commission, it was
   denying Sauseda’s motion “on its merits.” Sauseda’s motion was decided
   on the papers without a hearing, as is often the case, and the Government did
   not object or otherwise file any response. The judge deciding the motion was
   not the judge who originally sentenced Sauseda. There is thus nothing in the
   record on appeal to illumine how the district court determined that Sauseda’s
   motion should be denied other than the bare conclusions of the order.
           As mentioned above, a motion for compassionate release requires
   both a consideration of the § 3553(a) factors and a determination whether
   extraordinary and compelling reasons for release exist. 1 These are two
   independent requirements, and a finding of one without the other does not



           1
              We have noted that Congress neither defined, nor provided examples of
   “extraordinary and compelling reasons.” United States v. Shkambi, 993 F.3d 388, 391 (5th
   Cir. 2021). “Instead, it delegated that authority to the Sentencing Commission,” which
   has provided guidelines for compassionate release motions made by the Bureau of Prisons,
   but not those made by federal prisoners themselves. Id.at 391–92. The Sentencing
   Commission itself has noted that the absence of an applicable policy statement has led to
   considerable variability in how courts decide these motions. See U.S. Sentencing
   Comm’n, Compassionate Release: The Impact of the First Step Act
   and COVID-19 Pandemic 4 (Mar. 2022). Yet no guidance appears likely to be
   forthcoming as “the Commission currently lacks a quorum of voting members.” United
   States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020). Instead, we have suggested that a
   district court may look to the non-binding policy statement at U.S.S.G. § 1B1.13 and its
   commentary to “inform[] [the court’s] analysis as to what reasons may be sufficiently
   ‘extraordinary and compelling’ to merit compassionate release.” United States v.
   Thompson, 984 F.3d 431, 433 (5th Cir. 2021). A district court is free, of course, to deviate
   from the examples discussed in this policy statement. United States v. Cooper, 996 F.3d 283,
   288 (5th Cir. 2021).




                                                5
Case: 21-50210         Document: 00516264549              Page: 6       Date Filed: 04/01/2022




                                          No. 21-50210


   entitle the movant to relief. Chambliss, 948 F.3d at 693. Here, we cannot tell
   if, in the district court’s eyes, Sauseda failed to meet one, the other, or both
   requirements for compassionate release. In fact, it is not even clear that the
   district court asked itself whether Sauseda’s susceptibility to COVID-19
   constituted an extraordinary and compelling reason warranting release. 2
   Especially given the unsettled state of the law around whether the COVID-
   19 pandemic uniquely presents extraordinary and compelling reasons for
   compassionate release, see United States v. Thompson, 984 F.3d 431, 434 (5th
   Cir. 2021), appellate review of a district court’s decision for legal or clear
   factual errors is critical. But we cannot provide that on an order that fails to
   present the reasons for the district court’s decision.
           For these reasons we VACATE the district court’s order denying
   Sauseda’s motion for compassionate release and REMAND for
   reconsideration consistent with this opinion.




           2
              The district court’s order notes that the court considered “the applicable policy
   statements,” which could refer to U.S.S.G. § 1B1.13’s “extraordinary and compelling”
   provision for release. Perhaps this could mean the court did analyze whether Sauseda’s
   motion presented an extraordinary and compelling reason, as required by 18 U.S.C.
   § 3582(c). But we hesitate to assume that it does. Strictly speaking, these policy statements
   are not applicable to Sauseda’s motion. See Shkambi, 993 F.3d at 393. It is not clear then
   what the district court’s order means when it refers to “applicable policy statements.”
   More generally, the Sentencing Guidelines contain numerous policy statements ranging
   widely in subject matter. It is not appropriate for an appellate court to guess what law the
   district court applied when it is charged with the duty of reviewing for legal error.




                                                6